[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM RE: MOTION  FOR SUMMARY JUDGMENT (#107)
The plaintiff Connecticut Bank and Trust Company has commenced a foreclosure action against the defendants Mark Stephen Dangaard and Cindy Ann Kenney. The plaintiff alleges that the defendants executed a note in the amount of $90,000.00 which debt was secured by a mortgage on property situated in New Milford, Connecticut. The plaintiff claims that the defendants have defaulted under the terms and conditions of the note and mortgage as a result of their failure to fake the payments due under the mortgage and note.
On July 6, 1990, the defendant, Kenney filed an answer to plaintiff's complaint. The plaintiff has filed a motion for summary judgment with a memorandum of law, all affidavit, and various exhibits in support of the motion.
"Summary judgment shall he rendered if the pleadings, affidavits and other proof submitted show that there is no genuine issue as to any material fact and that the moving party is entitled;. to judgment as a matter of law." Conn. Practice Bk. 384. "To oppose a motion for summary CT Page 652 judgment successfully, the nonmovant must recite specific facts . . .which contradict these stated in the movants affidavits and documents." Hammer v. Lumberman's Mutual Casualty Co., 214 Conn. 573, 579 (1990).
In her answer, the defendant Kenney has admitted that she is indebted to the plaintiff, Connecticut National Bank. Accordingly, there are no genuine issues of material fact and the motion for summary judgment is therefore granted.
PICKETT, J.